April 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        EXTERRA ENERGY, INC., Appellant

NO. 14-11-00925-CV                      V.

                 SHAREWELL ENERGY SERVICES, LP, Appellee
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on October 11, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
EXTERRA ENERGY, INC.
      We further order this decision certified below for observance.